Exhibit 10.21
 
Maximum Guarantee Contract
No. 2010 Nan Zui Gao Bao Zi No. YD10-002


Between
Guarantor: Fujian Fulaimen Wood Technology Co., Ltd.
Business License No. 350724100000195
Legal Representative/Person-in-charge: Zhou Xiaorong
Address: Dongmen Development Zone, Songxi County, Nanping     Post Code: 353500
Financial Institution and A/C No.: Rural Credit Cooperatives, Songxi County
Tel: 0599-2331188   Fax: 0599-2336995


and
Creditor: Bank of China Limited Nanping Branch
Legal Representative/Person-in-charge: Wang Heng  Authorized Signatory: Zhu
Mangui
Address: Bank of China Tower, 459 Middle Binjiang Road, Nanping  Post Code:
353000
Tel: 0599-8856381   Fax: 0599-8822091


In order to guarantee the performance of the debts under the Main Contract
referred to in Article 1 hereof, the Guarantor is willing to provide the
guarantee to the Creditor. Both parties enter into this Contract after
negotiation on the basis of equality. Unless otherwise provided herein, the
interpretation to the words and expressions herein shall be defined in
accordance with the Main Contract.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Article 1
Main Contract

The Main Contract of this Contract is:
The Domestic Commercial Invoice Discount Agreement (No. 2010 Nan Shang Tie Zi
No.YD10-001) between the Creditor and the Debtor Fujian Yada Group Co., Ltd.,
and the individual agreements which have been signed and will be signed on the
basis thereof, and amendments or supplements thereto, which are specified to be
the Main Contract guaranteed hereunder.
Article 2
Principal Creditor's Rights and the Effective Period

Unless otherwise provided by laws or agreed by the parties, the principal
creditor's rights actually occurred under the Main Contract during the following
period shall constitute the principal creditor's rights hereunder:


From the effective date of the Domestic Commercial Invoice Discount Agreement
referred to in Article 1 hereof to the expiration date of the term of facility
amount set forth in such Agreement and amendments or supplements thereto.
Article 3
Maximum Amount of the Guaranteed Creditor's Rights

3.1  
The maximum balance of the principal of the creditor's rights guaranteed
hereunder shall be:

Currency: RMB.
(In words) Say Renminbi Twenty Million Yuan Only.
(In figures) RMB 20,000,000.00 yuan.


3.2  
On the expiration date of the effective period of the principal creditor's
rights as defined in Article 2 hereof, the debts defined to be the principal
creditor's rights guaranteed hereunder, and the interests incurred on the basis
of the principal of such principal creditor's rights (including statutory
interest, agreed interest, compound interest, penalty interest), penalty,
damages, costs for realizing the creditor's rights (including but not limited to
litigation costs, attorney fees, notary fees, enforcement fees, etc.), the
Creditor's losses and all other payable expenses attributable to the default of
the Debtor, shall be deemed as guaranteed creditor's rights, with the specific
amount to be determined at the time of settlement.

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
The sum of the amount of creditor's rights determined in accordance with the
preceding two paragraphs shall be the maximum amount of the creditor's rights
guaranteed hereunder.
Article 4
Guarantee

The mode of guarantee hereunder shall be the first guarantee below:
1.  
The joint liability guarantee.

2.  
The general guarantee.

Article 5
Occurrence of Guarantee Liability

If the Debtor fails to make repayment to the Creditor on any date of regular
repayment or date of prepayment under the Main Contract as agreed upon, the
Creditor shall have the right to require the Guarantor to assume the guarantee
liability.


The date of regular repayment referred to in the preceding paragraph is the
principal repayment date and interest payment date set forth in the Main
Contract or the date on which the Debtor shall make any payments to the Creditor
pursuant to such contract. The date of prepayment referred to in the preceding
paragraph is the date of prepayment proposed by the Debtor and consented by the
Creditor, and the date of prepayment of the principal and interests of the
creditor's rights and/or any other amounts to be made by the Debtor as required
by the Creditor pursuant to the Contract, etc.


Surety or guarantee with other assets for the principal debts existing
simultaneously beyond the Contract, shall not affect any rights of the Creditor
hereunder and the exercise thereof, and the Guarantor shall not raise a plea
against the Creditor on this ground.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Article 6
Guarantee Period

The guarantee period hereunder shall be two years from the expiration date of
the effective period of the principal creditor's rights as defined in Article 2
hereof.


Within the guarantee period, the Creditor shall have the right to jointly or
severally require the Guarantor to assume the guarantee liability for all or
part of, multiple or single principal creditor's rights.
Article 7
Limitation of Action for the Guaranteed Debts

If the principal creditor's rights is not settled, in case of joint liability
guaranty, and the Creditor requires the Guarantor to assume the guarantee
liability prior to the expiration date of the guarantee period as set forth in
Article 6 hereof, limitation of action for the guaranteed debts shall be
calculated and applicable from the date when the Creditor requires the Guarantor
to assume the guarantee liability.


In case of the general guaranty, if the Creditor brings a lawsuit against the
Debtor or applies for arbitration prior to the expiration date of the guarantee
period as set forth in Article 6 hereof, limitation of action for the guaranteed
debts shall be calculated and applicable from the effective date of the judgment
or arbitral award.
Article 8
Relationship between the Contract and the Main Contract

If the Main Contract includes the Credit Line Agreement/ General Agreement on
Credit Facility, extension of the available period of facility amount/the period
of business cooperation therein shall be subject to written consent of the
Guarantor. Without Guarantor’s consent, the Guarantor shall assume the guarantee
liability only to the extent of the maximum amount of the guaranteed creditor's
rights as set forth in Article 3 hereof in respect of the principal creditor's
rights occurred within the original available period of facility amount/business
cooperation period. The guarantee period shall remain the original period.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Changes in other contents or matters in the Agreement on Facility Amount/General
Agreement on Credit Facility, single agreements thereunder or in single Main
Contract will not be subject to the consent of the Guarantor, the Guarantor
shall also assume the guarantee liability for the amended Main Contract to the
extent of the maximum amount of the guaranteed creditor’s rights specified in
Article 3 hereof.
The Creditor and the Guarantor may change the guaranteed maximum creditor’s
rights amount specified in Article 3 hereof after consultations.
Appointment of other branches of Bank of China Limited by the Creditor to
perform all or partial rights and obligations hereunder or assignment of the
principal creditor’s rights to the third party will not be subject to the
consent of the Guarantor, and the guarantee liability of the Guarantor will not
be released or exempted.
Article 9
Representations and Warrants

The Guarantor represents and warrants that:
(1)  
It is duly incorporated and lawfully existing, and has full legal capacity for
civil rights and conducts to enter into and perform this Contract;

(2)  
It fully understands the contents of the Main Contract, entry into and
performance of this Contract represent the true intent of the Guarantor, and it
has obtained legal and effective authorization according to the requirements of
its articles of association or other internal management documents.

If it is a company, the Guarantor shall provide such warrants according to
resolutions of the board of directors or general meeting, shareholders’ meeting
according to the requirements of the articles of association; if the articles of
association specify the limit of the guarantee amount and individual guarantee
amount, guaranteed amount hereunder does not exceed the specified limit.
Execution and performance of this Contract will not violate any contracts,
agreements or other legal documents that are binding upon the Guarantor.
(3)  
All documents and materials provided by the Guarantor to the Creditor are
accurate, true, complete and effective;

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(4)  
The Guarantor accepts the supervision and examination by the Creditor on the
production and operation and financial position of the Guarantor, and will give
assistance and cooperation;

(5)  
The Guarantor does not conceal to the Creditor its material liabilities as of
the date of signing;

(6)  
In case of the circumstances which may affect the financial position and
performance ability of the Guarantor, including without limitation, changes of
any form in the modes of business such as division, merger, joint management,
joint venture with foreigners, cooperation, contracting, reorganization, reform,
planned listing, reduction of registered capital, transfer of significant assets
or stocks, material liabilities, dissolution, cancellation, applied for
bankrupt, or involvement in material litigation or arbitration cases, the
Guarantor shall notify the Creditor in a timely manner.

Article 10
Related Parties inside the Group of the Guarantor and Disclosure of Related
Transaction

The Parties agree to apply the following first item:
(1)  
The Guarantor is not a group client of the Creditor defined in the Guidelines on
the Management of Risks of Credits Granted by Commercial Banks to Group Clients
(“Guidelines”).

(2)  
The Guarantor is a group client determined by the Creditor in accordance with
the Guidelines. The Guarantor shall timely report to the Creditor the related
transactions involving 10% net assets in accordance with Article 17 of the
Guidelines, including the relationship between the transaction parties,
transaction purpose and nature, amount or proportion, pricing policies
(including transactions of no amount or nominal amount).

Article 11
Events of Default and Settlement

 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Any of the following circumstances will constitute or be deemed as an event of
default by the Guarantor hereunder:
(1)  
failure to timely assume the guarantee liability in accordance with this
Contract;

(2)  
false representations in this Contract or breach of its warrants made in this
Contract;

(3)  
occurrence of the events described in Article 9.6 hereof, seriously affecting
the Guarantor’s financial position and performance ability;

(4)  
winding up, dissolution, cancellation or bankrupt of the Guarantor;

(5)  
breach of other provisions of this Contract on the rights and obligations of the
parties;

(6)  
events of default by the Guarantor under other contracts with the Creditor or
other branches of Bank of China Limited.

In case of the events of default specified in the preceding paragraph, the
Creditor shall have the right to separately or simultaneously take the following
measures as the case may be:
(1)  
require the Guarantor to correct its breaches within the time limit specified;

(2)  
wholly or partially reduce, suspend or terminate the credit facility amount
granted to the Guarantor;

(3)  
wholly or partially suspend or terminate acceptance of the Guarantor’s business
application under other contracts; wholly or partially suspend or terminate
release and handling the unreleased loan, and unhandled trading financing;

(4)  
declare the principal and interests of the Guarantor on the outstanding
loan/trading financing amounts under other contracts as well as other accounts
payable are wholly or partially due with immediate effect;

(5)  
terminate or cancel this Contract, wholly or partially terminate or cancel other
contracts between the Guarantor and the Creditor;

(6)  
require the Guarantor to indemnify for the losses of the Creditor arising from
its breach;

 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(7)  
deduct the amounts in the account opened by the Guarantor with the Creditor with
a prior or post notice, to discharge all or partial debts owed by the Guarantor
to the Creditor. Undue amounts in the account shall be deemed to be due in
advance. If the account currency is different from the currency used by the
Creditor for business pricing, conversion shall be made at the rate of exchange
settlement and sales applied by the Creditor at the time of deduction.

(8)  
other measures as the Creditor considers necessary.

Article 12
Right Reservation

Failure by a party to exercise all or partial rights hereunder or to require the
other party to perform and assume all or partial obligations and
responsibilities will not constitute waiver by such party of such rights or
exemption from such obligations and responsibilities.


Any indulgence, extension or postponement in exercising the rights hereunder
granted by a party to the other party will not affect any rights it shall have
under this Contract and laws and regulations, nor be construed as waiver by it
of such rights.
Article 13
Amendment, Modification and Termination

Amendment or modification may be made to this Contract in writing by mutual
agreement of the parties, which shall constitute an integral part of this
Contract.


Unless otherwise provided by laws and regulations or agreed by the parties, this
Contract may not be terminated prior to completion of performance of their
rights and obligations hereunder.


Unless otherwise provided by laws and regulations or agreed by the parties,
legal validity of the remaining provisions will not be affected by the
invalidity of any provision of this Contract.
Article 14
Applicable Law and Dispute Resolution

 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
This Contract shall be governed by the laws of the People’s Republic of China.
Any and all disputes and controversies arising from performance of this Contract
shall be settled by the parties through negotiation. In case no settlement can
be reached through negotiation, the parties agree to apply the dispute
resolution method as same as specified in the Main Contract.


During the period of settlement of disputes, if such disputes will not affect
the performance of the remaining provisions of this Contract, such provisions
shall continue to be performed.
Article 15
Expenses

Unless otherwise provided by laws or agreed by the parties, the expenses
(including attorney fee) incurred for conclusion, performance of this Contract
and dispute resolution shall be borne by the Guarantor.
Article 16
Appendices

The appendices confirmed by the parties constitute an integral part of this
Contract, with equal effect in law as this Contract.
Article 17
Miscellaneous

17.1  
The Guarantor shall not assign any rights and obligations hereunder to the third
party without the written consent of the Creditor.

17.2  
If the Creditor must entrust other branches of Bank of China Limited to perform
the rights and obligations hereunder due to the business need, the Guarantor
hereby approves. Other branches of Bank of China Limited authorized by the
Creditor shall have the right to exercise all rights hereunder, and to lodge a
lawsuit or refer to the arbitration commission in respect of the disputes
hereunder.

17.3  
With prejudice to other provisions of this Contract, this Contract shall be
binding upon the parties and the successors and assigns of the parties duly
existing.

17.4  
Unless otherwise specified, the parties specify the domicile recorded herein to
be the contact address, and undertake to timely notify the other party in
writing of any change in contact address.

 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
17.5  
The headings and business name in the Contract are for convenience only, and
shall not be used to interpret the provisions of the Contract and rights and
obligations of the parties.

Article 18
Effectiveness

This Contract shall become effective from the date when it is signed and sealed
by the legal representatives, persons-in-charge or authorized signatories of the
parties.
This Contract is executed in three copies, each party and the Debtor shall hold
one copy respectively, each of which shall have equal effect in law.


For and on behalf of the Guarantor
Fujian Fulaimen Wood Technology Co., Ltd.
By: Zhou Xiaorong
July 21, 2010


For and on behalf of the Creditor
Bank of China Limited Nanping Branch
By: Zhu Mangui
July 21, 2010
 
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 